DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-4, 6-7, 10, 15, 17, and 19 in the reply filed on August 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Proks et al (2012, Macromol. Biosci., 12, 1232-1242) in view of Yoshida et al (WO 2014/168230).
With regards to claim 1, Proks teaches a ligand modified surface containing a polymer with a PEO brush and alkyne group (reading on (1b)) and a bioreactive peptide.
Proks does not teach the surface to contain a repeating group having the claimed formula (1a).
Yoshida teaches a complex containing peptides and phosphorylcholine polymer/copolymer (title).  Yoshida teaches the motivation for using this polymer/copolymer to be because it enhances ligand bonding (0010).  Yoshida and Proks are analogous in the art of ligand bonding compositions to a substrate.  In light of the above references to use the repeating unit in the polymer of Yoshida in the polymer of Proks, thereby obtaining the present invention.
With regards to claims 3 and 4, Proks teaches the ligand to be a peptide (abstract) and protein moieties (page 1238).
With regards to claim 6, Proks teaches the ligands to be used for Cell spreading (reading on cell separation). 
With regards to claim 7, Proks teaches the ligands to be seeded onto cultures surfaces (page 1238).
With regards to claim 10, Proks teaches the substrate to include a dish (page 1236) or a plate (page 1234).
With regards to claim 15, Proks teaches the cell spreading to contain different cell types (page 1236).
With regards to claim 17, Proks teaches the cells to be cultured (page 1235).
With regards to claim 19, Proks does not teach the addition of the claimed (1d) repeating unit.
Yoshida teaches the copolymer to include the structural unit from the following monomer:

    PNG
    media_image1.png
    91
    344
    media_image1.png
    Greyscale

(0017).  Yoshida teaches the motivation for using this structural unit to be because it is capable of bonding to the substrate surface through the silane bond and because it is a photodegradable material (0060).  Yoshida and Proks are analogous in the art of ligand bonding compositions to a substrate.  In light of the above references to use the repeating unit in the polymer of Yoshida in the polymer of Proks, thereby obtaining the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763